Citation Nr: 1027141	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for liver cancer, for the 
purpose of accrued benefits.

2.  Entitlement to service connection for hepatitis C, for the 
purpose of accrued benefits.

3.  Entitlement to service connection for hip fracture due to 
hepatitis C, for the purpose of accrued benefits.

4.  Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968, which included service in the Republic of Vietnam.  The 
Veteran died in September 2003, and the Appellant is his 
surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Manchester, New Hampshire Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for the cause of the Veteran's 
death for purposes of the Appellant receiving dependency and 
indemnity compensation (DIC).  The Appellant perfected a timely 
appeal of this determination.

In August 2003, the Veteran filed claims for entitlement to 
service connection for: (1) liver cancer; (2) hepatitis C; and 
(3) hip fracture due to hepatitis C.  When the Veteran died in 
September 2003, these claims had not yet been adjudicated by the 
RO.  These issues are now addressed for the purpose of accrued 
benefits.

These matters were remanded by the Board in December 2007 and 
December 2008 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the December 2007 and December 2008 remands, the Board noted 
that at the time of his death in September 2003, the Veteran had 
service connection claims pending for liver cancer, hepatitis C, 
and hip fracture due to hepatitis C.  The Board determined that 
the Appellant's November 2003 application for service connection 
for cause of the Veteran's death should also be construed as 
claims for service connection for liver cancer, hepatitis C, and 
hip fracture due to hepatitis C, for the purpose of accrued 
benefits.  Accordingly, the Board ordered the RO to undertake 
appropriate development of the Appellant's claims for service 
connection for liver cancer, hepatitis C, and hip fracture due to 
hepatitis C, for the purpose of accrued benefits, starting with 
the issuance of a rating decision.  If the decision was 
unfavorable and the Appellant filed a notice of disagreement 
(NOD), the RO was to develop the appealed issue(s), for the 
purpose of accrued benefits, in accordance with appellate 
procedures.

As discussed below, the Board finds that the RO, again, did not 
undertake appropriate development of the Appellant's claims for 
service connection for liver cancer, hepatitis C, and hip 
fracture due to hepatitis C, for the purpose of accrued benefits 
as specified in either of the previous two Board remands.  
Specifically, the Appellant was not issued a rating decision or 
an appropriate explanation of appellate rights and procedures, 
and she did not file an NOD with respect to the issues of service 
connection for the purposes of accrued benefits.

As indicated above, the Veteran died in September 2003, at which 
time the claims for entitlement to service connection for liver 
cancer, hepatitis C, and a hip fracture due to hepatitis C had 
not yet been adjudicated by the RO.  In November 2003, the 
Appellant filed a claim for entitlement to service connection for 
the Veteran's cause of death for purposes of receiving dependency 
and indemnity compensation (DIC).  In a May 2004 rating decision, 
the RO denied entitlement to service connection for the cause of 
the Veteran's death for purposes of receiving DIC.  In January 
2005, the Appellant filed an NOD with the May 2004 rating 
decision, specifically alleging that the May 2004 rating denied 
service connection for cause of the Veteran's death without 
resolving his claims pending at the time of his death.  A 
statement of the case (SOC) was issued in July 2005 on the issue 
of service connection for cause of the Veteran's death and this 
issue was substantively appealed to the Board.  

As noted above, in December 2007 and December 2008 remands, the 
Board construed the Appellant's November 2003 application for 
service connection for cause of the Veteran's death as claims for 
service connection for liver cancer, hepatitis C, and hip 
fracture due to hepatitis C for the purpose of accrued benefits 
and ordered the RO to undertake appropriate development of these 
claims, beginning with the issuance of a rating decision.  
However, the RO returned the claims folder to the Board without 
any appropriate development of the accrued benefits claims for 
appellate purposes.  There has been no rating decision which 
denied the claims for service connection for the purpose of 
accrued benefits, no NOD from the Appellant on these issues, no 
SOC in these issues, no substantive appeal to the Board on these 
issues (VA form 1-9) and no certification of the appeal the Board 
on these issues (VA form 1-8). 

The United States Court of Appeals for Veterans' Claims (Court) 
has stated that "[a]lthough accrued benefits claims are 
derivative of the veteran's claims for service connection, they 
are separate claims."  Johnson v. West, 11 Vet. App. 225, 227 
(1998); Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed.Cir.1996).  
The Court noted in Johnson that without an initial adjudication 
to which the claimant can file an NOD, this Court lacks 
jurisdiction over the Appellant's potential accrued benefits 
claim.  See id.; see also Smith, 10 Vet. App. 330, 332 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47-48 (1994); see also Ledford 
v. West, 136 F.3d 776, 778-80 (Fed.Cir.1998) (Court's 
jurisdiction requires RO decision, an NOD and [Board of Veterans' 
Appeals] decision on a claim); 38 U.S.C. § 7252(b).  

In this case, the Veteran's death abated his pending claims for 
service connection for liver cancer, hepatitis C, and hip 
fracture due to hepatitis C and the Appellant's November 2003 
application has been construed by the Board as new claims for 
service connection for liver cancer, hepatitis C, and hip 
fracture due to hepatitis C, for the purpose of accrued benefits.  
The Board emphasizes that no rating decision has been issued with 
respect to the claims for service connection for liver cancer, 
hepatitis C, and hip fracture due to hepatitis C for the purpose 
of accrued benefits, and thus, no NOD was filed on these claims.  
Therefore, it would be error for the Board, and subsequently the 
Court, to exercise jurisdiction over these claims without the 
appropriate procedural steps to develop the claims for appellate 
purposes.  As such, all appropriate procedural steps must be 
taken to develop the claims for service connection for liver 
cancer, hepatitis C, and hip fracture due to hepatitis C for the 
purpose of accrued benefits for appellate purposes and the Board 
must, once again, remand these claims so that a rating decision 
may be issued on these claims.  

A remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Due to the RO/AMC's noncompliance with the Board's December 2007 
and December 2008 remands, this case must again be remanded for 
appropriate adjudicative action, beginning with a rating 
decision, with respect to the Appellant's claims of service 
connection for liver cancer, hepatitis C, and hip fracture due to 
hepatitis C, for the purpose of accrued benefits.

As the claim for service connection for cause of the Veteran's 
death is inextricably intertwined with the claims for service 
connection for the purpose of accrued benefits, the Board finds 
that this claim must also be remanded for appropriate action.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate 
development of the appellant's claims for 
service connection for liver cancer, 
hepatitis C, and hip fracture due to 
hepatitis C, for the purpose of accrued 
benefits, starting with the issuance of a 
rating decision on these issues.  If such 
rating decision is unfavorable to the 
Appellant's claims for accured benefits, she 
should be so informed in writing, with a 
detailed explanation of her right to appeal.  
If the Appellant files a notice of 
disagreement, RO/AMC should proceed with 
development of said claims for appellate 
purposes.

2.  Thereafter, the RO should readjudicate 
the Appellant's claim for entitlement to 
service connection for cause of the Veteran's 
death, to include consideration of whether 
the Veteran's fatal disabilities (liver 
cancer and hepatitis B and C infection) were 
incurred in or aggravated by active service 
under 38 U.S.C.A. § 1110 (West 2002) and 38 
C.F.R. § 3.303(d) (2009).  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
If the benefits sought on appeal are not 
granted to the Appellant's satisfaction, the 
Appellant and her representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

3.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The purpose of this REMAND is to satisfy due process 
requirements.  The Board intimates no opinion as to the ultimate 
conclusion warranted, pending completion of the requested 
development.  The Appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


